250 F.2d 766
Fred N. MALOOF, Owner of Parcel No. 18, 19 Parcels of Land in Square No. 692 in the District of Columbia, Appellant,v.UNITED STATES of America, Appellee.
No. 13862.
United States Court of Appeals District of Columbia Circuit.
Argued November 21, 1957.
Decided December 5, 1957.

Appeal from the United States District Court for the District of Columbia; Alexander Holtzoff, Judge.
Mr. Frederick W. Grey Leslie, Washington, D. C., with whom Mr. H. Max Ammerman, Washington, D. C., was on the brief, for appellant.
Mr. Roger P. Marquis, Attorney, Department of Justice, for appellee.
Before EDGERTON, Chief Judge, and DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant complains of the proceedings, and the amount of the award, in a real estate condemnation case. We find no error affecting substantial rights.


2
Affirmed.